Citation Nr: 1032385	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  
The issue of entitlement to TDIU was remanded for additional 
development by the Board in October 2008 and March 2010 and is 
now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, 
rated as 30 percent disabling; peripheral artery disease of the 
right lower extremity, rated as 20 percent disabling; peripheral 
artery disease of the left lower extremity, rated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; diabetic neuropathy of 
the left upper extremity, rated as 10 percent disabling; diabetic 
neuropathy of the right upper extremity, rated as 10 percent 
disabling and erectile dysfunction, rated noncompensable; the 
service connected disabilities combine to 80 percent rating.   

2.  The Veteran has reported education through four years of high 
school and work experience as a driver and gas distributor; he 
reports that he became too disabled to work in September 2002. 

3.  Service connected disability, by itself, does not preclude 
the Veteran from securing or following a substantially gainful 
occupation.



CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2004 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports, VA and 
private clinical reports, and reports from the Social Security 
Administration (SSA) have been obtained.  The Veteran has also 
been afforded multiple VA examinations, to include one conducted 
in April 2010 that contains the opinion as to whether the 
Veteran's service connected disabilities preclude employment 
requested in the March 2010 remand.  As there is no indication 
that there are additional records that need to be obtained that 
would assist in the adjudication of the claim, the duty to assist 
has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is in effect for bilateral hearing loss, rated 
as 30 percent disabling; peripheral artery disease of the right 
lower extremity, rated as 20 percent disabling; peripheral artery 
disease of the left lower extremity, rated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; diabetic neuropathy of 
the left upper extremity, rated as 10 percent disabling; diabetic 
neuropathy of the right upper extremity, rated as 10 percent 
disabling and erectile dysfunction, rated noncompensable; the 
service connected disabilities combine to 80 percent rating.   

As shown above, a rating of 40 percent or more is not in effect 
for one service connected disability; as such, the service-
connected disability does not meet the percentage rating 
standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the 
Board must consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability on an extraschedular basis under the provisions 
of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

The Board notes initially that the SSA by October 2004 decision 
found the Veteran to be disabled under the guidelines of this 
agency due to a back disorder and affective disorder since 
January 2003.  Notwithstanding the fact that these disabilities 
are not service-connected, the Board is not bound by the 
determination of the SSA.  

On a TDIU application filed in August 2004, the Veteran reported 
education through four years of high school and that he became 
too disabled to work in September 2002.  Additional evidence 
includes reports from a January 2005 VA psychiatric examination 
that included a discussion of the Veteran's employment history, 
which included work as a public car driver and a liquid petroleum 
gas distributor.  The Veteran stated that he worked as a gas 
distributor until 2002 when he was fired, and that he developed 
medical conditions after he was fired that ultimately resulted in 
the award of SSA benefits.

Additional evidence includes reports from a VA examination in 
July 2009, with the examiner concluding as follows:  

The Veteran's diabetes does not preclude 
him from obtaining or maintaining gainful 
employment as long as it is a more 
sedentary type of job which does not 
require standing or sitting for prolong[ed] 
periods of time. 

A July 2009 VA ear disease examination resulted in the conclusion 
that the Veteran had bilateral moderate to profound sensironeural 
hearing loss.  The examiner noted that the Veteran used hearing 
aids and "should not have any difficulty hearing," and that his 
hearing loss "should not preclude him from obtaining or 
maintaining any gainful employment."  A VA peripheral nerves 
examination in July 2009 resulted in the conclusion that there 
was only a mild effect on the activities of daily living due to 
the Veteran's diabetic upper extremity peripheral neuropathy.  
The examiner also opined as follows:  

Based on records review, history, physical 
exam and today's examination . . .[the] 
[V]eteran is able to obtain, perform and 
secure a su[b]stantial gainful occupation 
requiring a light, sedentary and/or semi-
sedentary duty work.

A genitourinary examination conducted in July 2009 resulted in 
the conclusion by the examiner that the Veteran's erectile 
dysfunction did not interfere with the Veteran's ability to 
obtain and maintain any gainful employment.  

Reports from a July 2009 VA audiometric examination showed speech 
discrimination tests to 70 percent in each ear, and included the 
comment from the examiner that the Veteran lost his job as a gas 
distributor due to communication problems with customers as a 
result of his hearing problems.  This examiner concluded as 
follows: 

The degree of the [V]eteran's hearing loss, 
as well as his low speech discrimination 
ability, pr[e]cludes him from maintaining . 
. . gainful employment consistent with his 
education and occupational experience.  

The Veteran was afforded a VA general medical examination in 
April 2010 to assess the severity of his service connected 
disabilities, to include their impact on the Veteran's ability to 
work.  After describing in detail the severity of each service 
connected disability, the conclusion by the examiner was that the 
Veteran's service-connected disabilities did not render him 
unemployable, and that he was able to obtain and secure 
financially gainful sedentary employment. 

Following a May 2010 VA ear disease examination, the physician 
noted that while the Veteran claimed that he lost his job as a 
gas distributor due to communication problems, "this is 
contradictory, because he has worked for the last 20 yrs. despite 
this condition."  He noted that the Veteran had a "70%" speech 
recognition ability, that his hearing should improve with 
bilateral hearing aids, and that it was his opinion that the 
Veteran's hearing loss should "not preclude him at all from 
obtaining or maintaining . . . gainful employment."  

A VA audiometric examination in May 2010 by the same examiner who 
found that the Veteran's hearing loss precluded employment 
consistent with his education and occupational experience after 
her July 2009 examination noted that speech discrimination tests 
were to 70 percent in each ear.  She did not render the same 
opinion on this occasion as to the impact of the Veteran's 
hearing loss on employment, noting instead that the Veteran was 
"[n]ot employed."   

Notwithstanding the assertions of the Veteran and aside from the 
positive opinion following the July 2009 audiometric examination, 
a review of the record does not indicate to the undersigned that 
all employment, most particularly even sedentary employment, is 
precluded solely due to service-connected disability.  With 
respect to the positive evidence represented by the July 2009 
audiometric examination opinion, given the fact that speech 
discrimination was to 70 percent at that time (as well as at the 
May 2010 VA audiometric examination conducted by this examiner), 
it is unclear why the examiner based her opinion on asserted 
"low" speech recognition ability by the Veteran, and there is 
nothing in the record to support the Veteran' assertion to this 
examiner that he was fired from his job due to not being able to 
hear customers.  In fact and as set forth above, the Veteran 
reported to a VA examiner in January 2005 that medical problems 
occurred after his employment was terminated.  Finally, her 
opinion was directly contradicted by another VA examiner who 
assessed the severity of the Veteran's hearing in July 2009 and 
May 2010, and who noted the extent of the Veteran's speech 
recognition ability, and the likelihood of its improvement with 
hearing aids.  Thus, the Board finds the probative value of the 
favorable opinion rendered following the July 2009 VA audiometric 
examination to be outweighed by the negative opinions following 
the examinations to assess the Veteran's hearing in July 2009 and 
May 2010.   See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Given the severity of the veteran's diabetes and complications 
resulting therefrom, the Board acknowledges that service 
connected disability undoubtedly precludes or makes difficult 
strenuous labor.  However, to conclude that all forms of 
employment were precluded by service-connected disabilities would 
not be reasonable given the multiple VA opinions finding that the 
Veteran could obtain and maintain sedentary employment.  As was 
noted in Van Hoose: 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  It is emphasized that only 
service-connected disability may be considered in determining 
whether the Veteran is entitled to TDIU, and the record reflects 
non-service connected disability, to include that involving the 
back and a psychiatric disorder, that has affected the Veteran's 
employment and that formed the basis for the award of SSA 
benefits.  Such non service-connected disability cannot be 
considered in adjudicating the Veteran's claim for TDIU.  Thus, 
in this case, as in Van Hoose, it is the Board's conclusion that 
all employment, even sedentary, has not been precluded due solely 
to the Veteran's service-connected disabilities.  As such, the 
RO's decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of a TDIU was 
correct.  In making this determination, the Board finds that the 
benefit of the doubt doctrine is inapplicable, and that the claim 
must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
supra. 

ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


